The attorneys for the respective parties on this appeal from an order of the Supreme Court, Queens County, entered December 16, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 26, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is further ordered that the action proceed to trial on March 5, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.